  Case 4:16-cv-03362 Document 91 Filed on 04/10/19 in TXSD Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT

                FOR THE SOUTHERN DISTRICT OF TEXAS

                             HOUSTON DIVISION


 NATIONAL COALITION FOR MEN; Civil Action No. 4:16−cv−03362
 ANTHONY DAVIS; AND JAMES
 LESMEISTER, Individually and on behalf
 of others similarly situated,          Honorable Gray H. Miller

 PLAINTIFFS,                           PLAINTIFFS’ SUPPLEMENTAL POINTS
                                       AND AUTHORITIES IN SUPPORT OF
   v.                                  MOTION FOR PARTIAL RELIEF
                                       FROM JUDGMENT AND MOTION
 SELECTIVE       SERVICE       SYSTEM; FOR SUMMARY JUDGMENT
 LAWRENCE G. ROMO, as Director of GRANTING INJUNCTIVE RELIEF
 SELECTIVE SERVICE SYSTEM; and
 DOES 1 through 50, Inclusive,

                        DEFENDANTS.


       Plaintiffs National Coalition For Men (“NCFM”), James Lesmeister

(“Lesmeister”), and Anthony Davis (“Davis”) (together, “Plaintiffs”), respectfully

submit the following Supplemental Points and Authorities in Support of Motion

for Partial Relief from Judgment and Motion for Summary Judgment Granting

Injunctive Relief.




                                        1
     Case 4:16-cv-03362 Document 91 Filed on 04/10/19 in TXSD Page 2 of 8



                           TABLE OF CONTENTS
                                                                    Page

SUPPLEMENTAL MEMORANDUM OF POINTS AND
AUTHORITIES                                                         4.

I.       A BALANCE OF HARDSHIPS WARRANTS INJUNCTIVE
         RELIEF.                                                    4.
.
II.      THE PUBLIC INTEREST WOULD NOT BE DISSERVED BY
         INJUNCTIVE RELIEF.                                         6.

CONCLUSION.                                                         8.




                                      2
  Case 4:16-cv-03362 Document 91 Filed on 04/10/19 in TXSD Page 3 of 8



                            TABLE OF CITATIONS

                                                                            Page
CASES

Kirchberg v. Feenstra, 450 U.S. 455, 459 (1981)                             8.

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139 (2010)                    4.

United States v. Virginia, 518 U.S. 515 (1996)                              8.

Verizon Md., Inc. v. PSC, 535 U.S. 635 (2002)                               4.

Virginia Office for Prot. & Advocacy v. Stewart, 131 S. Ct. 1632 (2011)     4.

Wengler v. Druggist Mutual Ins. Co., 446 U.S. 142 (1980)                    8.

OTHER

John F. Preis, In Defense of Implied Injunction. Relief in Constitutional
Cases, 22 Wm. & Mary Bill Rts. J. 1 (2013),
https://scholarship.law.wm.edu/wmborj/vol22/iss1/2.                         7.




                                         3
     Case 4:16-cv-03362 Document 91 Filed on 04/10/19 in TXSD Page 4 of 8



     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES

         According to Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139,

         [A] plaintiff seeking a permanent injunction must satisfy a four-
         factor test before a court may grant such relief. A plaintiff must
         demonstrate: (1) that it has suffered an irreparable injury; (2) that
         remedies available at law, such as monetary damages, are inadequate
         to compensate for that injury; [*157] (3) that, considering the
         balance of hardships between the plaintiff and defendant, a remedy
         in equity is warranted; and (4) that the public interest would not be
         disserved by a permanent injunction.”

Id., 561 U.S. at 156-157. Moreover, where an ongoing violation of federal law

exists, and Congress has not affirmatively barred the action, a suit for injunctive

relief is proper. Virginia Office for Prot. & Advocacy v. Stewart, 131 S. Ct. 1632,

1639 (2011); see also, Verizon Md., Inc. v. PSC, 535 U.S. 635, 645-646 (2002).

         In this case, a balance of hardships warrants injunctive relief, and the public

interest would not be disserved by such relief.

I.       A BALANCE OF HARDSHIPS WARRANTS INJUNCTIVE RELIEF.

         In this case, the balance of hardships warrants injunctive relief. The

hardship to Plaintiffs in an ongoing violation of their Constitutional rights should

be self-evident. Their obligation to continue reporting their whereabouts as on-

call warriors for the Federal government is concrete and real, as is the blatant

violation of their Constitutional right to Equal Protection.

         Even the Pentagon Report describes the injustice to Plaintiffs of being

required to register and face stiff penalties when women do not, stating:

           In a tactical manifestation of the inequity inherent in the
           current system, men are required to register for selective

                                            4
  Case 4:16-cv-03362 Document 91 Filed on 04/10/19 in TXSD Page 5 of 8



         service as a condition of eligibility for myriad consequential
         benefits and services at both the federal and state levels. A man
         who forgets, delays, or fails to register is denied government
         employment, job training, student loans and grants, a driver’s
         license, and a security clearance, to name but a few. Even if he
         has registered, government action on a man’s application for
         benefits and services for which he is eligible often is held in
         abeyance while his selective service registration is verified
         with the SSS. Women suffer none of these denials or delays,
         solely because they are not required to register for the draft,
         solely because they are . . . women. That technical arguments
         can be applied to justify such differences in treatment is beside
         the point. Men are treated differently than their female
         counterparts, for reasons seemingly grounded in gender; this
         inequity creates the perception of discrimination and unfair
         dealing—a tarnish that attaches to the military selective service
         system writ large. A man who forgets or neglects to register
         until after he turns 26, past the age at which registration is
         required, must show, by a preponderance of the evidence, that
         his failure was not “knowing and willful”. The process for
         adjudicating the matter can be lengthy—as long as 18 months
         in some cases. During this period, the man is not eligible for
         certain federal and state benefits and services. A requirement
         for universal registration would place women and men on
         equal footing. Each would be required to register; each would
         be required to verify registration as a prerequisite to receipt of
         government benefits and services; and each would be subject to
         the same penalties—the denial of benefits and services—for
         non-compliance. Restoring the perception and reality of fair
         and equal treatment for all in the administration of
         essential federal and state programs is an additional benefit
         to be derived from extending to women the requirement to
         register for the draft.

(Exhibit 4, p. 19, emphasis added.)

      The Constitution is not a buffet. It is not something to pick and choose

only what we want from, or what we want to pocket for later, like a tray of

chocolates. The Constitution is the supreme and most foundational law of the

United States of America, to be immediately redressed when it is violated. To do

                                         5
  Case 4:16-cv-03362 Document 91 Filed on 04/10/19 in TXSD Page 6 of 8



otherwise is to send a message that violations of the Constitution are not serious in

and of themselves, but only after proving additional harms. That would be the

wrong message to send to the judiciary and the public.

       The Pentagon Report also concludes that continuing to require only men to

register would “constrain success” by restricting the database of professions,

skills, academic degrees, and licenses, useful even for a voluntary recruitment

system, which would “prove an unfortunate omission.” Specifically, it reads:

          A targeted draft in a future war would presumptively focus on
          highly technical skills in short supply in the labor market as a
          whole. The percent of individuals qualified in such skills is
          unlikely to be as variable by gender as are the combat MOSs.
          Accordingly, targeting a draft to 50% of the available
          population—males only—would severely constrain success.

(Exhibit 4, p. 37.)

       In light of the above and of the seriousness of Constitutional violations

alone, especially those of the fundamental right of Equal Protection, there is no

hardship to Defendants that could justify continuing the violations toward millions

of American men. And Defendants’ hardships are insignificant. The Pentagon

Report examines the costs and logistical implications of requirement women to

register for the MSSA. It provides that, while requiring women to register is likely

to require an increase in resources, the Selective Service has already developed




                                          6
    Case 4:16-cv-03362 Document 91 Filed on 04/10/19 in TXSD Page 7 of 8



a five-year, phased implementation plan that would absorb such the increase,

and it describes the plan in detail. (Exhibit 4, pp. 19-20, emphasis added.)1

             Therefore, a balance of hardships strongly warrants injunctive relief in

this case.

II.     THE PUBLIC INTEREST WOULD NOT BE DISSERVED BY

        INJUNCTIVE RELIEF.

        As has already been well-established in Plaintiffs’ initial Motion for

Summary Judgment and in the instant Motion, ending an ongoing Constitutional

violation affecting millions of people every day would in no way disserve the

public interest. On the contrary, and as the Pentagon Report fully establishes, it

would provide an enormous benefit to the public interest. The information quoted

above bears reference here in that regard, and the Pentagon Report goes on to

repeatedly support an end to the sex discrimination on public interest grounds. For

example, the Pentagon Report states:

             It appears that, for the most part, expanding registration for the
             draft to include women would enhance further the benefits
             presently associated with the selective service system. Opening
             registration to all members of the population aged 18-25 –
             regardless of gender – would convey the added benefit of
             promoting fairness and equity not previously possible in the
             process and would comport the military selective service
             system with our nation’s touchstone values of fair and
             equitable treatment, and equality of opportunity.

(Exhibit 4, pp. 35-36.)


1
 See also, John F. Preis, In Defense of Implied Injunction. Relief in Constitutional
Cases, 22 Wm. & Mary Bill Rts. J. 1 (2013).
                                             7
  Case 4:16-cv-03362 Document 91 Filed on 04/10/19 in TXSD Page 8 of 8



       The Constitutional right to Equal Protection based on sex is taken so

seriously that the burden is on the government to prove the discrimination is

justified.   “Parties who seek to defend gender-based government action must

demonstrate an ‘exceedingly persuasive justification" for that action.’” United

States v. Virginia, 518 U.S. 515, 531 (1996). Sex discrimination is subject to

heightened" scrutiny. Kirchberg v. Feenstra, 450 U.S. 455, 459, 459-460 (1981).

The party defending the challenged classification carries the burden of

demonstrating both the importance of the governmental objective it serves and the

substantial relationship between the discriminatory means and the asserted end.

Wengler v. Druggist Mutual Ins. Co., 446 U.S. 142, 151 (1980).

       Therefore, injunctive relief would not do disservice to the public interest.

                                  CONCLUSION

       For all of the foregoing reasons, Plaintiffs request partial relief from the

Judgment insofar as it denied injunctive relief, and for a summary judgment

granting injunctive relief directing Defendants to stop the ongoing violation of the

Constitutional right to Equal Protection, either by requiring both sexes to register

for the draft, or by ending such a requirement for men.

                                    Respectfully Submitted.

                                    Law Office of Marc E. Angelucci

      4/10/19
Date: _____________                 By:    ________________________________
                                           Marc E. Angelucci, Esq.
                                           Attorney   for    Plaintiffs, National
                                           Coalition For Men, James Lesmeister,
                                           and Anthony Davis

                                           8
